Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals opinion stating that the defendant was not entitled to raise a claim of ineffective assistance of appellate counsel. Because defendant’s motion for a new trial was filed during his appeal by right, he was entitled to counsel during the proceeding and entitled to raise a claim of ineffective assistance of counsel on appeal. Douglas v California, 372 US 353; 83 S Ct 814; 9 L Ed 2d 811 (1963). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court.